J-S37041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

JULIO ORTIZ

                         Appellant                   No. 3104 EDA 2014


              Appeal from the PCRA Order September 16, 2014
               In the Court of Common Pleas of Lehigh County
             Criminal Division at No(s): CP-39-CR-0002619-1989


BEFORE: GANTMAN, P.J., SHOGAN, J., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                         FILED AUGUST 19, 2015

      Julio Ortiz appeals from the order of the Court of Common Pleas of

Lehigh County dismissing as untimely his pro se petition under the Post

Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546 (PCRA). After our review,

we affirm.

      In his petition, titled “Petition for Writ of Habeas Corpus,” Ortiz

claimed the Board of Probation and Parole erred in extending his maximum

sentence, which expired on March 5, 2014, to July 28, 2024.        He claimed

that the Board’s calculation was improper.     Appellant’s Pro Se Brief, at 2.

The PCRA court filed a notice of intent to dismiss Ortiz’s petition as untimely

pursuant to Pa.R.Crim.P. 907. In his response to the Rule 907 notice, Ortiz

did not address the timeliness issue, and instead claimed the court erred in

treating his habeas corpus petition as a PCRA petition.
J-S37041-15



      First, we note that the court properly treated Ortiz’s petition for writ of

habeas corpus as a PCRA petition.      See 42 Pa.C.S.A. § 9542 (“The action

established in this subchapter shall be the sole means of obtaining collateral

relief and encompasses all other common law and statutory remedies for the

same purpose that exist when this subchapter takes effect, including habeas

corpus and coram nobis.”). Additionally, because this challenge is to an

administrative determination of the Board of Probation and Parole, it is not

cognizable under the PCRA.       See 42 Pa.C.S.A. § 9543(a).        Where “the

alleged error is thought to be the result of an erroneous computation of

sentence by the Bureau of Corrections, then the appropriate vehicle for

redress would be an original action in the Commonwealth Court challenging

the Board’s computation.” Commonwealth v. Perry, 563 A.2d 511, 512-

513 (Pa. Super. 1989).

      We therefore affirm the PCRA court’s dismissal of this case without

prejudice to Ortiz’s right to file an original action in the Commonwealth

Court. Perry, supra.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2015


                                      -2-